Citation Nr: 0327136	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  96-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board remanded the case back to the RO for further 
evidentiary development in November 1997 and in September 
1999.  The requested development was completed, and the case 
was returned to the Board.  

Pursuant to its review of the case in May 2003, the Board 
determined that while the requested development had been 
completed to the extent practicable, there was nothing in the 
record at that time to indicate that the veteran had been 
afforded proper notice of his rights and duties under the 
Veterans Claims Assistance Act of 2000, or that he had been 
provided the required notice of what evidence he was to 
provide and what evidence the VA would attempt to obtain.  
Accordingly, in May 2003, the Board again remanded the case 
back to the RO in order that the notice requirements as set 
forth in the Veterans Claims Assistance Act of 2000 could be 
met.  A letter dated in December 2002 providing the veteran 
with the required notice was subsequently associated with the 
claims file, and the RO issued an additional supplemental 
statement of the case.  The veteran's appeal has now been 
returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal, and has 
provided all required notice of the types the VA would 
attempt to obtain and what evidence the veteran was 
responsible for providing.  

2.  The veteran has been diagnosed with PTSD during his 
active service.  


CONCLUSION OF LAW

PTSD was incurred in or as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125, 4.126 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he served with the United States 
Air Force in Somalia during Operation Restore Hope, and that 
he witnessed the death of a close friend as the result of 
sniper fire, and that he also viewed mutilated corpses in the 
vicinity of his compound.  He asserts that such traumatic 
events resulted in his diagnosed PTSD, and that service 
connection for such disorder is therefore warranted.  In such 
cases, the VA has a duty to assist the veteran in developing 
evidence necessary to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for PTSD.  The veteran has been provided 
with notice of what evidence the VA would obtain, and the 
evidence he was to provide with respect to his claim for 
service connection.  In that regard, the Board concludes that 
the discussions as contained in the initial rating decision, 
in the subsequent statement and supplemental statements of 
the case, in BVA Remands, and in correspondence to the 
veteran dated in April 1996, December 1997, October 1999, 
October 2000, August 2002, and December 2002 have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds that such documents are essentially 
in compliance with the VA's revised notice requirements.  By 
that correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that he actually had 
PTSD resulting from a stressor incurred in service.  He was 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  In addition, 
via the above-captioned correspondence, the veteran was 
advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA.  

With respect to the most recent Remand of May 2003, the Board 
notes that in the Brief on Appeal dated in September 2003, 
the veteran's service representative has argued that the RO 
failed to issue a letter advising the veteran of his rights 
and duties under the VCAA after the May 2003 Remand, but 
before the supplemental statement of the case of June 2003 
was issued.  The veteran's service representative appears to 
argue that the Board should again consider remanding the case 
back to the RO once more in order that such notice can be 
sent according to the directives contained in the May 2003 
Remand.  Here, the Board observes that a letter dated 
December 16, 2002, advising the veteran of his rights and 
duties as set forth in the VCAA, was associated with the 
claims file after the case was remanded back to the RO in May 
2003.  There is no indication of record to suggest that the 
letter was improperly addressed or that it was not delivered.  
Accordingly, the Board finds that the notice requirements as 
set forth in the VCAA have been met, and that the directives 
as contained in its May 2003 Remand have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268 (West 
1998).  See also Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for PTSD, has been identified and obtained.  The 
evidence of record includes the veteran's service medical and 
service personnel records, post-service clinical treatment 
records, reports of medical examinations, statements made by 
the veteran in support of his claim, and responses to 
inquiries by the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  In addition, the Board 
observes that the veteran declined the opportunity to appear 
before either a Hearing Officer or before a Veterans' Law 
Judge in order to present testimony at a personal hearing.  

The Board notes that pursuant to the directives contained in 
its Remands, attempts were made to obtain more detailed 
information from the veteran regarding his claimed stressors.  
The veteran consistently failed to respond to those requests, 
and that information the veteran did provide was forwarded to 
USASCRUR.  The information the veteran provided was, however, 
of only limited value to attempt any sort of verification 
according to USASCRUR personnel.  The veteran has been 
diagnosed with PTSD which has been attributed to his active 
service and purported experiences in Somalia during Operation 
Restore Hope.  In any event, in light of the inability to 
verify any of the veteran's alleged stressors, scheduling him 
to undergo an additional rating examination would not serve 
any purpose towards advancing or substantiating his claim.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for any further rating 
examinations would likely result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the claim 
involving entitlement to service connection for PTSD, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claim in that regard.  Therefore, the Board finds 
that no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

Following receipt of the veteran's claim for service 
connection for PTSD, the provisions of 38 C.F.R. § 3.304(f) 
were amended to reflect the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997), effective on March 7, 1997.  
Notwithstanding the impact of the VCAA on claims involving 
establishment of service connection, effective March 7, 1997, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 
38 C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2003).  

Historically, the veteran filed claims for a variety of 
physical and psychiatric disorders, to include PTSD, in 
September 1994.  His claim for service connection for PTSD 
was denied by a rating decision of April 1995.  As noted, 
following receipt of the veteran's timely appeal, the case 
was remanded back to the RO in November 1997 and September 
1999.  The directives contained in those Remands were 
substantially complied with, but on further review, the Board 
determined that the VCAA notice requirements, which had been 
enacted subsequent to the most recent Remand of September 
1999, had not been met.  Accordingly, the Board remanded the 
case once again to the RO in order that the veteran could be 
provided with proper notice of his rights and duties under 
the VCAA and of evidentiary requirements.  It was later 
determined that the required notice letter had been 
previously sent in December 2002, and the case is again 
before the Board for resolution.  

As can best be determined by statements received from the 
veteran, he appears to assert that in April 1993, he was sent 
to Somalia in support of Operation Restore Hope with the 
314th Air Support Group as a "supply refueler".  According 
to the veteran, he witnessed an American soldier, whom he 
claims was a close friend, being shot by a sniper while he 
smoked a cigarette nearby.  He claims to have urinated on 
himself at the time, and now associates smoking with being 
shot.  He has stated that he left Somalia in July 1993 and 
returned in January 1994, leaving again in March 1994.  He 
claims that he became "very stressed" by the war-like 
environment and that he subsequently developed anxiety 
resulting from exposure to near constant gunfire, deaths and 
injuries.  Despite repeated requests for further information, 
the veteran has failed to provide any further details of the 
alleged sniper shooting, has not provided the alleged 
friend's name, and has generally failed to respond to any 
requests for information.  

A review of the veteran's service medical records discloses 
that he had a history of psychiatric problems throughout his 
career in the Air Force.  In January 1975, the veteran was 
treated after having ingested gasoline while siphoning fuel 
from a motor vehicle.  Such was considered to have been 
within the line of duty, and no other problems were 
subsequently noted.  In February 1975, however, the veteran 
requested to be seen by Air Force mental health specialists 
because he claimed that his treating physicians informed him 
that he had no physical problems.  Treatment notes dated in 
March 1975 disclose that the veteran had been seen for 
complaints of vomiting, and that psychiatric tests including 
an MMPI had been administered.  A notation in the record 
states "No psychiatric disease."  

The veteran was later admitted to an Air Force Mental Health 
Clinic with complaints of depression and confusion.  The 
veteran claimed that his problems dated back to January 1975 
when he accidentally ingested a mouthful of gasoline.  No 
gastrointestinal injury was found at that time, however.  The 
veteran stated that following that incident, the smell of 
fuel would precipitate headaches, nausea, vomiting, and 
abdominal pain.  The symptoms persisted, and a gastroscopy, 
conducted in February 1975 was normal.  The veteran 
subsequently sought psychiatric counseling, due to the idea 
that such symptoms were "in his head."  During his intake 
interview, the veteran disclosed that he had recently been 
implicated in several "mysterious incidents" which he 
claimed to be unable to recall.  In that regard, the veteran 
related that two fires had occurred in his barracks, and 
although he did not remember setting the fires, he stated 
that he remembered facts related to the fires which he could 
not know had he not been directly involved.  At the time of 
his psychiatric interview, the physician noted that the 
veteran was then in correctional custody due to a nonjudicial 
punishment action arising from an act of vandalism to an 
automobile witnessed by several individuals.  The veteran 
then claimed not to recall participating in that vandalism.  
The veteran also complained of experiencing frequent 
headaches, occasional dizziness, nausea, vomiting, 
hematemesis, and occasional frequent bowel movements.  
Physical examination was normal.  On mental status 
examination, the veteran was found to be fully alert, 
oriented, and cooperative with questioning.  His affect was 
somewhat flattened during the interview, but no significant 
depression of mood was noted.  The veteran described auditory 
hallucinations taking the form of voices of dead family 
members, but he was unable to specify the content of those 
hallucinations.  He denied experiencing any visual 
hallucinations.  The examiner noted that the veteran 
repeatedly expressed the idea that exposure to fuels 
precipitated the multiple somatic symptoms noted above.  The 
examiner observed that while the strength of the veteran's 
conviction bordered on delusion, it could also represent a 
conditioned avoidance response.  In any event, associations 
were tight, and answers to questions were coherent.  The 
examiner observed that throughout the interview, there was a 
quality of what he described as "simpleness" in both the 
questions asked and responses given by the veteran.  Memory 
was intact, and proverb and similarities were handled 
concretely.  Insight was limited, and the veteran denied 
homicidal ideation, although he admitted to having tried to 
start a fire in an abandoned house as a child, and that he 
had recently thought of igniting a fuel storage tank.  The 
examiner noted that while the veteran appeared to be 
fascinated by that idea, he was also somewhat frightened by 
it.  MMPI results were interpreted then as being compatible 
with paranoid schizophrenia, and he was hospitalized pending 
air evacuation.  The treating physician concluded with a 
diagnosis of chronic, undifferentiated schizophrenia, 
manifested by periods of confused, impulsive behavior for 
which the veteran was amnesiac.  It was then recommended that 
the veteran undergo further testing to verify the above 
diagnosis.  

An inpatient treatment record dated in March 1975 discloses 
that the veteran had been in the service some six months and 
that he had no prior psychiatric history.  He was noted to 
have been diagnosed as a chronic schizophrenic, and that he 
was being seen for either confirmation or refutation of that 
diagnosis.  The veteran's medical history as discussed above 
was noted, and the veteran indicated that he had experienced 
some sort of premonitions over the last few years.  
Specifically, he claimed to have experienced visions of two 
fires in his barracks which took place prior to the fires' 
occurrences.  The veteran then denied any involvement with 
the fires, although the physician with whom he previously 
spoke indicated that the veteran did have some particular 
knowledge of those fires which suggested his involvement.  
The veteran was noted to have had an uncle who had been 
psychiatrically hospitalized on four to five occasions.  The 
veteran denied having any schizoid episodes during his 
childhood and adolescence and suggested that he was 
relatively well adjusted.  On examination, the veteran was 
observed to smile and behave in an outgoing and engaging 
fashion.  His affect was shown to manifest gregariousness 
revealing certain child-like traits, and his mood was 
characterized as euthymic.  Stream of mental activity 
displayed no loosening of associations or blocking.  Thought 
content demonstrated his concern for "premonitions."  The 
veteran claimed to know of events in advance of their 
occurrence indicated by feelings of unease prior to their 
occurrence.  Psychological testing was within normal limits, 
and there was no evidence of any cognitive or sociopathic 
disorder.  The veteran expressed the thought that he would 
likely die if he continued in his job as a fuel specialist.  
During his course of hospitalization, the veteran appeared 
initially to be verbose and jovial, then immature and jovial, 
and subsequently demonstrated no evidence of a thought 
disorder, and became pleasant and cooperative.  The examiner 
concluded with a diagnosis of no psychiatric disorder.  He 
went on to state that it was conceivable that the veteran had 
a transient psychosis disclosed at the time of the initial 
psychological testing, although he no longer demonstrated 
such symptoms.  Although he was also noted to have been 
involved in setting fires and with vandalism, there was no 
evidence to suggest a sociopathic diagnosis.  The veteran was 
subsequently returned to duty.  

In December 1975, the veteran indicated that he had a hearing 
problem.  No deficits were noted on audiometric testing, and 
he was able to hear normal conversations in low tones while 
talking.  He was given a provisional diagnosis of "rule out 
mental disorder" and was scheduled to undergo a psychiatric 
examination in January 1976.  There is no indication of 
record that the psychiatric examination was conducted.  

The report of the veteran's service separation examination 
dated in April 1994 did not disclose any psychiatric 
abnormalities, although the veteran did indicate that he had 
at some point experienced depression and/or excessive worry.  
Such was later explained as having occurred in childhood, and 
that he had experienced difficulty sleeping since March 1994 
for unknown reasons.  No other psychiatric pathology was 
indicated in the report of the service separation 
examination.  

In May 1994, however, the veteran was seen by the Air Force 
Department of Mental Health claiming to have experienced 
sleep impairment, flashbacks, and of "feeling unreal" as a 
result of experiences in Somalia.  He was thought to have 
some form of acute PTSD, and was noted to have been tearful 
and to have manifested decreased concentration and headaches, 
although he maintained good control and judgment.  The 
treating physician offered a diagnosis of "acute PTSD" at 
that time.  The service medical records otherwise make 
reference to a tour of duty in Somalia, but no specific 
details regarding such service were offered.  

The veteran underwent a VA rating examination and social 
survey in October 1994.  The report of the examination 
discloses that the veteran claimed to have been exposed to 
"grenade sniper fire".  The examiner stated that the 
veteran described no extraordinary combat experiences.  The 
examiner offered that the veteran described no spontaneous 
criteria for PTSD related to duty in Somalia.  The veteran 
did indicate that he experienced "shock at seeing all the 
people killed, and what the military did.  Bodies were 
mutilated.  They just left Somalia six months ago."  The 
veteran claimed that he was primarily in Mogadishu, and that 
he remained home most of the time.  he claimed to cry a great 
deal because he thought of "all the killing in Somalia."  
He claimed to experience flashbacks and to "see himself 
carrying an M-16 on guard duty."  On examination, the 
veteran was found to be neatly dressed with good contact.  He 
verbalized on direct interviewing, but demonstrated depressed 
mood, constrained affect.  He did not manifest any delusional 
or hallucinatory phenomena, however.  The veteran described 
experiencing flashbacks, nightmares, and borderline avoidant 
behavior.  There was no sign of a foreshortened future, and 
no inhibition of expressing affects or hypervigilance.  The 
examiner concluded with a diagnosis of borderline PTSD.  

The veteran subsequently underwent a social and industrial 
survey in which he claimed to have witnessed a sniper-related 
shooting of a friend with whom he was having a cigarette in 
Somalia.  He alleged that he experienced periods of poor 
sleep, extreme restlessness, and excessive anger with 
flashbacks and nightmares.  The veteran concluded by stating 
that he had PTSD as a result of his alleged trauma in 
Somalia.  

The record reflects that the veteran was first asked, in 
April 1996, to provide more specific details of his claimed 
stressors he allegedly experienced in Somalia.  The veteran 
was specifically asked to name his alleged friend who he 
claimed to have witnessed being shot by a sniper, and the 
date and approximate time the alleged incident occurred.  The 
veteran failed to respond to that request for information.  
In his substantive appeal received in March 1996, the veteran 
claimed to have been undergoing treatment at the local VA 
medical center (VAMC) for his PTSD.  Records from the 
identified VAMC from the relevant time period were sought and 
obtained.  Those records failed, however, to disclose any 
treatment for PTSD or any other psychiatric disorder.  

The veteran's service personnel records, consisting of his 
Form DD-214, and efficiency reports, were obtained and 
associated with the record.  Those records reflect that the 
veteran performed duties involving storage and delivery of 
aircraft fuel, and that such duties were generally performed 
in a superior manner.  It was noted that the National 
Personnel Records Center (NPRC) was unable to locate the 
veteran's Air Force Form - 7 (AF Form 7), and that he had not 
responded to the stressor development letter.  The RO 
contacted USASCRUR via letter dated in April 1999 in order to 
verify his claimed stressors based on the information the 
veteran provided.  The Director of USASCUR responded by 
letter dated in May 1999 stating that the information 
provided was insufficient to conduct meaningful research.  
The Director noted that the veteran's Form DD-214 was not 
included with the RO's initial request.  

Pursuant to the Board's September 1999 Remand, the veteran 
was again requested to provide additional specific 
information regarding his claimed stressors and service in 
Somalia.  The veteran again failed to respond to the RO's 
request for information.  The RO subsequently forwarded the 
veteran's Form DD-214 and a statement of his purported 
stressors as noted above to USASCRUR by letter dated in 
December 1999.  The RO submitted two follow-up requests to 
USASCRUR in October 2000 and again in April 2002.  By a 
letter of May 2002, the Director of USASCRUR responded that 
the information provided, to include the report of the VA 
social and industrial survey, and copies of the Board's 
September 1999 Remand and the veteran's Form DD-214 were 
insufficient to provide a basis for any meaningful research.  
In short, the Director indicated that the information the 
veteran provided was insufficiently specific to identify or 
verify any of his claimed stressors.  

The Board has evaluated the foregoing, and after reviewing 
all medical evidence of record, particularly the service 
medical records, concludes that evidence supports a grant of 
service connection for PTSD.  Here, the veteran has arguably 
been diagnosed with the disorder, with acute PTSD in service 
in May 1994 and with borderline PTSD at the time of the VA 
rating examination in October 1994.  While the veteran's 
service personnel records remain silent as to whether or not 
he actually served in Somalia, there is sufficient evidence 
as reflected by the references contained in the service 
medical records to indicate that he did, in fact, serve in 
that region at some point prior to May 1994.  For purposes of 
this discussion only, the Board acknowledges that the veteran 
served in Somalia at some time prior to his discharge from 
the Air Force.  Of greatest significance in this case is the 
service physician's opinion that the veteran manifested what 
he characterized as "significant" symptoms of PTSD in May 
1994.  The treating physician offered that the veteran was 
tearful with decreased concentration, poor sleep and 
flashbacks.  

The Board finds that despite the lack of any documented 
stressors and the service physician's failure to state what 
those alleged stressors were, the fact that the veteran was 
diagnosed with PTSD in service is now deemed sufficient to 
obviate the need to verify his claimed stressors.  
Accordingly, as the evidence here is found to be at least in 
equipoise, the veteran's claim for service connection for 
PTSD is granted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



